Citation Nr: 1713480	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-47 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970 and was awarded a Purple Heart with an Oak Leaf Cluster, a Vietnam Service Medal with four Bronze Service Stars, and the Vietnamese Cross of Gallantry.  He also served on active duty in the United States Air Force from November 1972 to March 1974 and in the United States Army Reserve from November 1991 to January 1992.  

This case comes before the Board of Veterans' Appeals (the Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, the Board remanded the case for further evidentiary development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran currently does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.
 

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(b), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in May 2008.  The case was last readjudicated in August 2016.

Concerning VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  The Board reviewed the file and determined that additional service treatment records relating to the Veteran's service from November 1991 to January 1992 were not associated with the claims file.  The Board also requested a VA medical examination, as the Veteran's statements indicated he might meet the requirements to establish a current hearing loss disability.  In June 2016, the Board remanded the case to obtain additional evidence, including the above records, and a contemporaneous VA audiological examination.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records.  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the service-connection issue presently on appeal. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran contends that his bilateral hearing loss disability is due to acoustic trauma sustained during active service, and that his hearing loss has continued to worsen since service.  The Veteran reported he survived seven to eight landmine explosions and was injured on three occasions and that he believes these events resulted in long term damage to his hearing. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, and sensorineural hearing loss become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.   

Therefore, the threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability, as defined by VA.  In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

At his May 1967 Army enlistment examination, the Veteran had a normal clinical evaluation of his ears and his audiogram shows normal hearing sensitivity bilaterally at all the tested frequencies (500 to 4000 Hertz).  In March 1969, service treatment records indicate the Veteran hit a mine with a tank.  In April 1969, the Veteran's records document swelling of the right ear that was treated with cleaning.  In June 1969, his service treatment records document acoustic trauma, with intact tympanic membranes, and a treatment plan of earplugs.  At his May 1970 separation examination, the Veteran's audiogram shows normal hearing sensitivity bilaterally of 0 decibels at all the tested frequencies (500 to 4000 Hertz).

At his November 1972 Air Force enlistment examination, the Veteran's auditory threshold was 0 decibels, indicative of normal hearing, at all frequencies bilaterally (500 to 6000 Hertz).  The Veteran's separation examination in February 1974 indicates his usual occupation was personnel specialist and he had an auditory threshold of 5 decibels, indicative of normal hearing, at all tested frequencies bilaterally (500 to 6000 Hertz).

As for post-service treatment, the March 1985 audiogram shows auditory thresholds of 5, 5, 10, 10, and 10 decibels in the right ear, and 20, 0, 0, 10, and 25 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The November 1989 audiogram also documents auditory thresholds of 0, 0, 5, 0, and 0 decibels in the right ear, and 5, 0, 5, 15, and 20 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  From February 2008 to May 2008, the Veteran's primary care physician diagnosed central hearing loss but there is no accompanying audiogram.

At the February 2009 VA audiological examination, the Veteran's pure-tone thresholds for both ears, in decibels, were 5, 10, 10, 10, and 15 decibels in the right ear, and 5, 5, 5, 10, and 25 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry results using the Maryland CNC were 100 percent for the right ear and 96 percent for the left ear.  The examiner noted that the pure-tone test results indicate normal sensitivity through the compensable range bilaterally.  She also noted that word recognition is excellent in the right ear and very good in the left ear at an average presentation level. 

At the March 2011 VA examination for traumatic brain injury, the examiner noted the Veteran had been tested for hearing difficulties and had some decrease in hearing.  The examiner diagnosed the Veteran with hearing decrease most likely related to the mine explosion in Vietnam but did not conduct an audiogram. 

At the July 2016 VA audiological examination, the Veteran's pure-tone thresholds for both ears, in decibels, were 20, 15, 20, 20, and 20 decibels in the right ear, and 15, 15, 25, 35, and 35 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry results using the Maryland CNC were 94 percent for the right ear and 96 percent for the left ear.  The July 2016 examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 6000 Hertz or higher frequencies in both the right ear and left ear.  These findings do not meet the criteria for a hearing loss disability for either ear under 38 C.F.R. § 3.385.  

After review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.   

The most probative evidence indicates that the Veteran does not have a current hearing loss disability as defined in 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current bilateral hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The objective results from the July 2016 hearing examination did not show the requisite levels of pure-tone thresholds or speech discrimination scores to constitute a current disability.  Hearing loss is considered a disability only when any of those above noted categories reach 40 decibels or higher, or at least three of those categories reach 26 decibels or greater.  38 C.F.R. § 3.385.  The Veteran's hearing acuity remains below the criteria for a diagnosis of hearing loss.  The speech discrimination scores remain above the threshold to be considered a disability.  

The Board has considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  However, in this case, the Veteran has not been shown to have a current hearing loss disability as defined in 38 C.F.R. § 3.385 at any time during the appeal period, or prior to the filing of his claim.  Without probative evidence of a current disability, the claim must be denied.  See Degmetich v. Brown, 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.

The Board acknowledges the Veteran's reports that he was subjected to in-service noise from land mine explosions and has experienced hearing loss since service.  These statements, however, relate to the in-service and nexus elements of the Veteran's claim of entitlement to service connection; they do not establish the presence of a current hearing loss disability.  Thus, they are of little probative value.  Finally, the Veteran's reports of hearing loss do not constitute competent evidence of a hearing loss disability, as the record does not reflect that he contains the requisite audiological expertise to diagnose such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting a layperson's general competence to testify as to symptoms but not to provide medical diagnosis).  Medical expertise along with appropriate audiological testing is required to confirm the presence of hearing loss.

In sum, there is no medical evidence of record showing the presence of a bilateral hearing loss disability for VA purposes; thus, the claim of entitlement to service connection for bilateral hearing loss must be denied.  The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


